Title: To Thomas Jefferson from Lorcus Gibbs, 1 August 1803
From: Gibbs, Lorcus
To: Jefferson, Thomas


          
            Thomas Jefferson, Respected Friend,
            MooresTown New Jersey 1 of 8 Mo. 1803
          
          As thou art a statesman in power, and therefore capable of doing much good in the world, I shall trust to thy liberallity to excuse me in this plain address; since it is meant respectfully to call thy benevolent regard to a subject, wherein an obscure individual can only wish, what it is in the power of the government alone to perform. I have frequently heard thou hast liberated thy Blacks, or such of them as were willing to leave thee; and that thou standest friendly disposed toward that people. I have therefore beleived it right for me, thus in honest simplicity, to communciate a few hints concerning them; whilst I trust that the liberality of thy sentiments will redound to thy lasting memory; it being “righteousness” that “exalteth” an individual, as well as a “nation”; whilst “sin is a reproach to any people.”
          It having pleased the Creator of the world, to make of one flesh all the children of men, it becomes us then to feel for and assist each other, as children of one common Father; however different their lot as to rank, or colour.
          It were but an uncomfortable prospect to the friend of human kind, to see one of the first of the civilized nations, subjecting to an Egyptian servitude, a people distinguished but for their ignorance, barbarity and weakness. Their brotherly sympathy should rather be called forth, and the kind hand of help extended. But to behold prejudice rankling into hatred, for the sole difference of colour would be still more strange and lamentable. Of the enlightened and human part of our fellow citizens, we may hope better things; and that we may not have to say in the name of injured African “look not upon me because I am black, because the sun hath shined upon me.” 
          I am not, by any means, wishing to advocate an indiscriminate emancipation of all our blacks. The evils of a measure it is apprehended would surpass even those of their present slavery. My concern is more for the well being of such as have already been liberated; believing that whatever benefit is confered on a part of this people, must eventually redound to the general interest of their race. Indeed, in ruminating on the distressed condition of many of these freed men, the thought has mournfully occured to my mind, what shall become of this people in generations to come? and wherewithal shall atonement be made? 
          For though not in all instances, yet in many, the injustice of their bondage is flagrant, and crying to Heaven. 
          Nay, it is the humane spirit of philanthropy that the gospel inspires, must save from the uplifted arm of Justice. 
          In a religious view the state of this people has appeared similar to that of Israel in the wilderness. Though freed in especial manner, by the outstretched arm of the Almighty, with signs and miracles, wrought by the hand of his servant Moses, not only to awaken Egypt to a sense of their wrong, but Israel to obeisance, they nevertheless soon forgot his wondrous works, and abused their privileges; insomuch that they wer obliged to the observance of a law suited to their low and servile state, destitute as they had been, of many advantages during their state of oppression. Nay, so depraved were they still as to provoke the Most High to their destruction in the wilderness. Yet Moses, who was learned in all the wisdom of the Egyptians, was instrumental to lead them forward in this journey; the second generation being to possess the land. So that the friend of humanity has room to hope for the generations to come. For these I have faith, that light will arise; and that they will gradually become civilized, and attain unto the dignified rank of man; of man at once virtuous and independent;—save of Heaven only. Even our ancesters have once groaned beneath barbarism and vassalage. 
          Yet can we expect that the poor blacks will emerge without that aid from us, which retributive justice but demands? Some of us feel it a sacred duty to maintain a faithful guardianship over this degraded, helpless, and despised people; and regard the wounds of a tender-hearted conscience, in doing for them as we would wish should be done for us. 
          Please to be informed then, that it is the sentiment of many, having the cause of humanity at heart, that government might very consistently provide an asylum, for such of the Blacks, as are lawfully free, in some parts of the Western States. This, it is conceived, would be no great sacrifice since the acquisition of Louisiana; and it is thought must be popular with the thinking part of our nation. To designate the spot, is not for us. The climate is congenial with the race, and the proper population of these wilds must be desirable. I would wish therefore that a destrict might be allotted to such free Blacks, or people of colour, as might choose to emigrate thither, and improve the soil, no expences to accrue to them, save the fees of location. This is a policy for settlement, which the British in Canada, and the Spaniards in Louisana have resorted to, and which is therefore not unprecedented. 
          It is known that the agricultural employ is of all others most favourable to virtue and happiness. These Blacks therefore might in time learn to taste the sweets of industry and interest; and progressing in civilization make in time good citizens. We have some among us who have manifested tokens of improvement that deserve to be encouraged. 
          It is thought that an offer of government to this effect would be efficaceously patronised by many among us by way of subscription and donation. The society of Friends it is thought, would be particularly engaged to labour for their good, temporally as well as spiritually. 
          A hint of thy approbation of these proposals it is left at thy discretion to give; wishing the things to rest and weigh in thy mind, as wisdom may direct. 
          From thy friend and well wisher, 
          
            
              Lorcus Gibbs
            
          
        